FILED
                              NOT FOR PUBLICATION                            MAR 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ENRIQUE FERNANDO VALDEZ                            No. 09-70573
MORA; ANASTACIA ANTONIA
VALDEZ,                                            Agency Nos. A095-317-284
                                                               A095-317-285
               Petitioners,

  v.                                               MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Enrique Fernando Valdez Mora and Anastacia Antonia Valdez, natives and

citizens of Mexico, petition pro se for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002), and we deny the

petition for review.

       To the extent we have jurisdiction to review the BIA’s denial of petitioners’

motion to remand, see Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir. 2006),

we conclude that the BIA did not abuse its discretion in determining that the

evidence was insufficient to warrant remand, see Singh v. INS, 295 F.3d 1037,

1039 (9th Cir. 2002) (BIA’s denial of a motion to reopen shall be reversed only if

it is “arbitrary, irrational, or contrary to law”).

       PETITION FOR REVIEW DENIED.




                                              2                                 09-70573